[updatedsubordinatednotep001.jpg]
EXECUTION VERSION SUBORDINATED NOTE PURCHASE AGREEMENT This SUBORDINATED NOTE
PURCHASE AGREEMENT (this “Agreement”) is dated as of October 8, 2015, and is
made by and among Camden National Corporation, a Maine corporation (“Company”),
and the several purchasers of the Subordinated Notes identified on the signature
pages hereto (each a “Purchaser” and collectively, the “Purchasers”). RECITALS
WHEREAS, Company has requested that the Purchasers purchase from Company up to
$15,000,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein). WHEREAS, Company has engaged Sandler O’Neill + Partners, L.P.,
as its exclusive placement agent (“Placement Agent”) for the offering of the
Subordinated Notes. WHEREAS, each of the Purchasers is an institutional
accredited investor as such term is defined in Rule 501 of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). WHEREAS, the offer and sale of the Subordinated Notes by
Company is being made only to Qualified Institutional Buyers as defined in Rule
144A under the Securities Act and institutional Accredited Investors as defined
in Rules 501(a)(1), (2), (3) or (7) under the Securities Act, in reliance upon
the exemption under Section 4(a)(2) of the Securities Act and the provisions of
Rule 506(b) of Regulation D promulgated thereunder. WHEREAS, each Purchaser is
willing to purchase from Company a Subordinated Note in the principal amount set
forth on such Purchaser’s respective signature page hereto (the “Subordinated
Note Amount”) in accordance with the terms of, subject to the conditions in and
in reliance on, the recitals, representations, warranties, covenants and
agreements set forth herein and in the Subordinated Notes. NOW, THEREFORE, in
consideration of the mutual covenants, conditions and agreements herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows: AGREEMENT I.
DEFINITIONS. A. Defined Terms. The following capitalized terms generally used in
this Agreement and in the Subordinated Notes have the meanings defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep002.jpg]
2 “Affiliate(s)” means, with respect to any Person, such Person’s immediate
family members, partners, members or parent and subsidiary corporations, and any
other Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates. “Agreement” has the
meaning set forth in the preamble hereto. “Bank” means Camden National Bank, a
national banking association chartered under the laws of the United States and a
wholly-owned subsidiary of Company. “Business Day” means any day other than a
Saturday, Sunday or any other day on which banking institutions in the State of
Maine are permitted or required by any applicable law or executive order to
close. “Closing” has the meaning set forth in Section II.B. “Closing Date” means
October 8, 2015. “Company” has the meaning set forth in the preamble hereto and
shall include any successors to Company. “Company’s Liabilities” means Company’s
obligations under the Transaction Documents. “Company’s SEC Reports” means (i)
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2014, as filed with the SEC, (ii) Company’s Definitive Proxy Statement on
Schedule 14A related to its 2015 Annual Meeting of Shareholders, as filed with
the SEC, (iii) any Current Report on Form 8-K, as filed by Company with the SEC
since January 1, 2015, and (iv) Company’s Quarterly Reports on Form 10-Q for the
quarterly periods ended on March 31, 2015 and June 30, 2015, each as filed with
the SEC pursuant to the requirements of the Exchange Act. “Disbursement” has the
meaning set forth in Section III.A. “Equity Interest” means any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in a Person
which is not a corporation, and any and all warrants, options or other rights to
purchase any of the foregoing. “Exchange Act” has the meaning set forth in
Section IV.H. “FDIC” means the Federal Deposit Insurance Corporation. “GAAP”
means generally accepted accounting principles in effect from time to time in
the United States of America. “Governmental Agency(ies)” means, individually or
collectively, any federal, state, county or local governmental department,
commission, board, regulatory authority or agency (including, without
limitation, each applicable Regulatory Agency) with jurisdiction over Company.
“Governmental Licenses” has the meaning set forth in Section IV.C.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep003.jpg]
3 “Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of
1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations. “Indebtedness”
means and includes: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by Company or Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations. “Leases” means all leases, licenses or other
documents providing for the use or occupancy of any portion of any Property,
including all amendments, extensions, renewals, supplements, modifications,
sublets and assignments thereof and all separate letters or separate agreements
relating thereto. “Material Adverse Effect” means, with respect to any Person,
any change or effect that (i) is or would be reasonably likely to be material
and adverse to the financial position, results of operations or business of such
Person, or (ii) would materially impair the ability of any Person to perform its
respective obligations under any of the Transaction Documents, or otherwise
materially impede the consummation of the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company or Purchasers, (4) direct effects of compliance with this
Agreement on the operating performance of Company or Purchasers, including
expenses incurred by Company or Purchasers in consummating the



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep004.jpg]
4 transactions contemplated by this Agreement, and (5) the effects of any action
or omission taken by Company with the prior written consent of Purchasers, and
vice versa, or as otherwise contemplated by this Agreement and the Subordinated
Notes. “Material Contract” shall mean any contract, agreement, indenture,
mortgage, deed of trust, pledge, bank loan or credit agreement, or any other
agreement or instrument to which Company or Bank, as applicable, is a party or
by which it or any of its properties may be bound or affected that has been
filed by Company as an exhibit to an SEC Report pursuant to Item 601(b)(4) or
601(b)(10) of Regulation S-K. “Maturity Date” means October 15, 2025. “Person”
means an individual, a corporation (whether or not for profit), a partnership, a
limited liability company, a joint venture, an association, a trust, an
unincorporated organization, a government or any department or agency thereof
(including a Governmental Agency) or any other entity or organization.
“Placement Agent” means Sandler O’Neill + Partners, L.P. “Property” means any
real property owned or leased by Company or any Affiliate or Subsidiary of
Company. “Purchaser” or “Purchasers” has the meaning set forth in the preamble
hereto. “Regulation D” has the meaning set forth in the Recitals. “Regulatory
Agencies” means any federal or state agency charged with the supervision or
regulation of depositary institutions or holding companies of depositary
institutions, or engaged in the insurance of depositary institution deposits, or
any court, administrative agency or commission or other authority, body or
agency having supervisory or regulatory authority with respect to Company, Bank
or any of their Subsidiaries. “SEC” means the Securities and Exchange
Commission. “Secondary Market Transaction” has the meaning set forth in Section
V.D. “Securities Act” has the meaning set forth in the Recitals. “Subordinated
Note” means the 5.50% Fixed Rate Subordinated Note due 2025 (or collectively,
the “Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note. “Subordinated
Note Amount” has the meaning set forth in the Recitals. “Subsidiary” means with
respect to any Person, any corporation or entity in which a majority of the
outstanding Equity Interest is directly or indirectly owned by such Person.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep005.jpg]
5 “Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12
C.F.R. Part 217, as amended, modified and supplemented and in effect from time
to time or any replacement thereof. “Transaction Documents” has the meaning set
forth in Section III.B.1. B. Interpretations. The foregoing definitions are
equally applicable to both the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of like import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “including” when used in this
Agreement without the phrase “without limitation,” shall mean “including,
without limitation.” All references to time of day herein are references to
Eastern Time unless otherwise specifically provided. All references to this
Agreement and the Subordinated Notes shall be deemed to be to such documents as
amended, modified or restated from time to time. With respect to any reference
in this Agreement to any defined term, (i) if such defined term refers to a
Person, then it shall also mean all heirs, legal representatives and permitted
successors and assigns of such Person, and (ii) if such defined term refers to a
document, instrument or agreement, then it shall also include any replacement,
extension or other modification thereof. C. Exhibits Incorporated. All Exhibits
attached are hereby incorporated into this Agreement. II. SUBORDINATED DEBT. A.
Certain Terms. Subject to the terms and conditions herein contained, Company
proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes, in an amount equal to the aggregate of the Subordinated Note
Amounts. The Purchasers, severally and not jointly, each agree to purchase the
Subordinated Notes, from Company on the Closing Date in accordance with the
terms of, and subject to the conditions and provisions set forth in, this
Agreement and the Subordinated Notes. The Subordinated Note Amounts shall be
disbursed in accordance with Section III.A. B. The Closing. The execution and
delivery of the Transaction Documents (the “Closing”) shall occur at the offices
of Company at 10:00 a.m. (local time) on the Closing Date, or at such other
place or time or on such other date as the parties hereto may agree. C. Right of
Offset. Each Purchaser hereby expressly waives any right of offset it may have
against Company. D. Use of Proceeds. Company shall use the net proceeds from the
sale of Subordinated Notes for general corporate purposes, including for the
provision of additional liquidity and working capital.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep006.jpg]
6 III. DISBURSEMENT. A. Disbursement. On the Closing Date, assuming all of the
terms and conditions set forth in Section III.B have been satisfied by Company
and Company has executed and delivered to Purchasers each of the Agreement and
the Subordinated Notes and any other related documents in form and substance
reasonably satisfactory to Purchasers, each Purchaser shall disburse in
immediately available funds the Subordinated Note Amount set forth on such
Purchaser’s signature page hereto to Company in exchange for a Subordinated Note
with a principal amount equal to such Subordinated Note Amount (the
“Disbursement”). Company will deliver to the respective Purchaser one or more
certificates representing the Subordinated Notes in definitive form (or provide
evidence of the same with the original to be delivered by Company by overnight
delivery on the next calendar day in accordance with the delivery instructions
of Purchaser), registered in such names and denominations as such Purchasers may
request. B. Conditions Precedent to Disbursement. 1. Conditions to Purchasers’
Obligation. The obligation of each Purchaser to consummate the purchase of the
Subordinated Notes to be purchased by them at Closing and to effect the
Disbursement is subject to delivery by or at the direction of Company to such
Purchaser each of the following (or written waiver by such Purchaser prior to
the Closing of such delivery): a) Transaction Documents. This Agreement and the
Subordinated Notes (collectively, the “Transaction Documents”), each duly
authorized and executed by Company. b) Authority Documents. (1) A copy,
certified by the Secretary or Assistant Secretary of Company, of the Articles of
Incorporation, of Company; (2) A certificate of existence of Company issued by
the Secretary of State of the State of Maine; (3) A copy, certified by the
Secretary or Assistant Secretary, of the Bylaws of Company; (4) A copy,
certified by the Secretary or Assistant Secretary of Company, of the resolutions
of the board of directors (and any committee thereof) of Company authorizing the
execution, delivery and performance of the Transaction Documents; (5) An
incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep007.jpg]
7 Documents and the other documents provided for in this Agreement; and (6) An
opinion of Goodwin Procter LLP, counsel to Company, dated as of the Closing
Date, substantially in the form of Exhibit B attached hereto addressed to the
Purchasers and Placement Agent. c) Other Documents. Such other certificates,
affidavits, schedules, resolutions, notes and/or other documents which are
provided for hereunder or as a Purchaser may reasonably request. d) Aggregate
Investments. Prior to, or contemporaneously with the Closing, each Purchaser
shall have actually subscribed for the Subordinated Note Amount set forth on
such Purchaser’s signature page. 2. Conditions to Company’s Obligation. a) Since
the date of this Agreement, there shall not have been any action taken, or any
law, rule or regulation enacted, entered, enforced or deemed applicable to
Company or its Subsidiaries or the transactions contemplated by this Agreement
by any Governmental Agency which imposes any restriction or condition that
Company determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on Company’s business or would materially reduce the
economic benefits of the transactions contemplated by this Agreement to Company
to such a degree that Company would not have entered into this Agreement had
such condition or restriction been known to it on the date hereof. b) With
respect to a given Purchaser, the obligation of Company to consummate the sale
of the Subordinated Notes and to effect the Closing is subject to delivery by or
at the direction of such Purchaser to Company each of the Transaction Documents
(or written waiver by Company prior to the Closing of such delivery), duly
authorized and executed by such Purchaser. IV. REPRESENTATIONS AND WARRANTIES OF
COMPANY. Company hereby represents and warrants to each Purchaser as follows: A.
Organization and Authority. 1. Organization Matters of Company and Its
Subsidiaries.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep008.jpg]
8 a) Company has been duly organized and is validly existing and in good
standing under the laws of the State of Maine and has all requisite corporate
power and authority to conduct its business and activities as presently
conducted, to own its properties, and to perform its obligations under the
Transaction Documents. Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. Company is
duly registered as a bank holding company under the Bank Holding Company Act of
1956, as amended. b) Each Subsidiary other than Bank either has been duly
organized and is validly existing as a corporation or limited liability company,
or has been duly chartered and is validly existing as a federally chartered
bank, in each case in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.
All of the issued and outstanding shares of capital stock or other equity
interests in each Subsidiary have been duly authorized and validly issued, are
fully paid and non-assessable and are owned by Company, directly or through
Subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim; none of the outstanding shares of capital stock of, or
other equity interests in, any Subsidiary were issued in violation of the
preemptive or similar rights of any securityholder of such Subsidiary or any
other entity. c) Bank is a national banking association chartered under the laws
of the United States. The deposit accounts of Bank are insured by the FDIC up to
applicable limits. Neither Company nor Bank has received any notice or other
information indicating that Bank is not an “insured depository institution” as
defined in 12 U.S.C. Section 1813, nor has any event occurred which could
reasonably be expected to adversely affect the status of Bank as an FDIC-insured
institution. 2. Capital Stock and Related Matters. All of the outstanding
capital stock of Company has been duly authorized and validly issued and is
fully paid and nonassessable. There are, as of the date hereof, no outstanding
options, rights, warrants or other agreements or instruments obligating Company
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep009.jpg]
9 stock of Company or obligating Company to grant, extend or enter into any such
agreement or commitment to any Person other than Company except (i) as described
in Company’s SEC Reports or (ii) pursuant to employment arrangements, agreements
or understanding or Company’s equity incentive plans approved or adopted by
Company’s Board of Directors. 3. Subsidiaries. Each of Company’s Subsidiaries
that is a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X is
reflected in its Annual Report on Form 10-K for the fiscal year ended December
31, 2014. B. No Impediment to Transactions. 1. Transaction is Legal and
Authorized. The issuance of the Subordinated Notes, the borrowing of the
aggregate of the Subordinated Note Amounts, the execution of the Transaction
Documents and compliance by Company with all of the provisions of the
Transaction Documents are within the corporate and other powers of Company. 2.
Agreement. The Agreement has been duly authorized, executed and delivered, and,
assuming due authorization, execution and delivery by the other parties thereto,
are the legal, valid and binding obligations of Company, enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles. 3. Subordinated Notes. The Subordinated Notes have been duly
authorized by Company and when executed by Company and issued, delivered to and
paid for by the Purchasers in accordance with the terms of the Agreement, will
have been duly executed, authenticated, issued and delivered and will constitute
legal, valid and binding obligations of Company, and enforceable in accordance
with their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles. 4. No
Defaults or Restrictions. Neither the execution and delivery of the Transaction
Documents nor compliance with their respective terms and conditions will
(whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Articles of Incorporation or Bylaws of Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which Company
or Bank, as applicable, is now a party or by which it or any of its properties
may be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep010.jpg]
10 applicable to Company or Bank; or (4) any statute, rule or regulation
applicable to Company, except, in the case of items (2), (3) or (4), for such
violations, conflicts, breaches or defaults that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
Company and its Subsidiaries, taken as a whole, or (ii) result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any property or asset of Company or any subsidiary. Neither Company nor Bank is
in material default in the performance, observance or fulfillment of any of the
terms, obligations, covenants, conditions or provisions contained in any
Material Contract creating, evidencing or securing Indebtedness of any kind or
pursuant to which any such Indebtedness is issued, or any other Material
Contract. 5. Governmental Consent. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by Company
that have not been obtained, and no registrations or declarations are required
to be filed by Company that have not been filed in connection with, or, in
contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except for applicable requirements, if any, of the
Securities Act, the Exchange Act or state securities laws or “blue sky” laws of
the various states and any applicable federal or state banking laws and
regulations. C. Possession of Licenses and Permits. Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company or such applicable
Subsidiary; Company and each Subsidiary of Company is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, have a Material Adverse
Effect on Company or such applicable Subsidiary of Company; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on Company or such applicable Subsidiary of Company; and neither Company nor any
Subsidiary of Company has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses. D. Financial
Condition. 1. Company Financial Statements. The financial statements of Company
included in Company’s SEC Reports (including the related notes, where
applicable) (i) have been prepared from, and are in accordance with, the books
and records of Company; (ii) fairly present in all material respects the results
of operations, cash flows, changes in stockholders’ equity and financial
position of Company and its consolidated Subsidiaries, for the respective fiscal
periods or as



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep011.jpg]
11 of the respective dates therein set forth (subject in the case of unaudited
statements to recurring year-end audit adjustments normal in nature and amount),
as applicable; (iii) complied as to form, as of their respective dates of filing
in all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto and Regulation S-X
promulgated under the Securities Act. The books and records of Company have
been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements. Company does not
have any material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Company contained in Company’s SEC Reports for Company’s most recently
completed quarterly or annual fiscal period, as applicable, and for liabilities
incurred in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby. 2.
Absence of Default. Since the date of the latest audited financial statements
included in Company’s SEC Reports, no event has occurred which either of itself
or with the lapse of time or the giving of notice or both, would give any
creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company. Company is not in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company. 3. Solvency. After
giving effect to the consummation of the transactions contemplated by this
Agreement, Company has capital sufficient to carry on its business and
transactions and is solvent and able to pay its debts as they mature. No
transfer of property is being made and no Indebtedness is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of Company or any
Subsidiary of Company. 4. Ownership of Property. Company and each of its
Subsidiaries has good and marketable title as to all real property owned by it
and good title to all assets and properties owned by Company and such Subsidiary
in the conduct of its businesses, whether such assets and properties are real or
personal, tangible or intangible, including assets and property reflected in the
most recent balance sheet contained in Company’s SEC Reports or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
balance sheet), subject to no encumbrances, liens, mortgages, security interests
or pledges, except (i) those items which secure liabilities for public or
statutory obligations or any discount



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep012.jpg]
12 with, borrowing from or other obligations to the Federal Home Loan Bank,
inter- bank credit facilities, reverse repurchase agreements or any transaction
by Bank acting in a fiduciary capacity, (ii) statutory liens for amounts not yet
delinquent or which are being contested in good faith and (iii) such as do not,
singly or in the aggregate, materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by Company or any of its Subsidiaries. Company and each of its
Subsidiaries, as lessee, has the right under valid and existing leases of real
and personal properties that are material to Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it. Such existing leases and commitments to
lease constitute or will constitute operating leases for both tax and financial
accounting purposes and the lease expense and minimum rental commitments with
respect to such leases and lease commitments are as disclosed in all material
respects in Company’s SEC Reports. E. No Material Adverse Change. Since the date
of the latest audited financial statements included in Company’s SEC Reports,
there has been no development or event which has had or could reasonably be
expected to have a Material Adverse Effect on Company or any of its
Subsidiaries. F. Legal Matters. 1. Compliance with Law. Company and each of its
Subsidiaries (i) has complied with and (ii) is not under investigation with
respect to, and, to Company’s knowledge, have not been threatened to be charged
with or given any notice of any violation of any applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
its business or the ownership of its properties, except where any such failure
to comply or violation would not reasonably be expected to have a Material
Adverse Effect on Company or any of its Subsidiaries. 2. Regulatory Enforcement
Actions. Company, Bank and its other Subsidiaries are in compliance with all
laws administered by and regulations of any Governmental Agency applicable to it
or to them, except where the failure to so comply would have a Material Adverse
Effect. None of Company, Bank, Company’s Subsidiaries nor any of their officers
or directors is now operating under any restrictions, agreements, memoranda, or
commitments (other than restrictions of general application) imposed by any
Governmental Agency, nor are, to Company’s knowledge, (a) any such restrictions
threatened or (b) any agreements, memoranda or commitments being sought by any
Governmental Agency.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep013.jpg]
13 3. Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company, Bank, or any of its other Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on Company and any of its Subsidiaries, taken as a whole, or
affect issuance or payment of the Subordinated Notes; and neither Company nor
any of its Subsidiaries is a party to or named as subject to the provisions of
any order, writ, injunction, or decree of, or any written agreement with, any
court, commission, board or agency, domestic or foreign, that either separately
or in the aggregate, will have a Material Adverse Effect on Company and any of
its Subsidiaries, taken as a whole. 4. Environmental. No Property is or, to
Company’s knowledge, has been a site for the use, generation, manufacture,
storage, treatment, release, threatened release, discharge, disposal,
transportation or presence of any Hazardous Materials and neither Company nor
any of its Subsidiaries has engaged in such activities. There are no claims or
actions pending or, to Company’s knowledge, threatened against Company or any of
its Subsidiaries by any Governmental Agency or by any other Person relating to
any Hazardous Materials or pursuant to any Hazardous Materials Law. 5. Brokerage
Commissions. Except for commissions paid to the Placement Agent, neither Company
nor any Affiliate of Company is obligated to pay any brokerage commission or
finder’s fee to any Person in connection with the transactions contemplated by
this Agreement. 6. Investment Company Act. Neither Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended. G. No Misstatement. The information furnished by Company to
Purchasers in the investor presentation utilized by Company in connection with
the offering and sale of the Subordinated Notes (including statements made by
members of Company management with respect to such investor presentation), along
with Company SEC Reports and other information disclosed publicly by Company,
does not contain any untrue statement of a material fact, or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. H. Reporting
Compliance. Company is subject to, and is in compliance in all material respects
with, the reporting requirements of Section 13 and Section 15(d), as applicable,
of the Securities Exchange Act of 1934, as amended, and the rules and the
regulations of the SEC thereunder (collectively, the “Exchange Act”). Company’s
SEC Reports at the time they were or hereafter are filed with the SEC, complied
in all material respects with



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep014.jpg]
14 the requirements of the Exchange Act and did not and do not include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. I. Internal Control Over Financial Reporting. Company
and its Subsidiaries maintain systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP,
including, but not limited to, a system of accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since the end of Company’s most recent audited
fiscal year, (y) Company has no knowledge of (i) any material weakness in
Company’s internal control over financial reporting (whether or not remediated)
or (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in Company’s internal controls and (z)
there has been no change in Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect,
Company’s internal control over financial reporting. J. Disclosure Controls and
Procedures. Company and its Subsidiaries maintain an effective system of
disclosure controls and procedures (as defined in Rule 13a-15 and Rule 15d-15 of
the Exchange Act), that (i) are designed to ensure that information required to
be disclosed by Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms and that material information
relating to Company and its Subsidiaries is made known to Company’s principal
executive officer and principal financial officer by others within Company and
its Subsidiaries to allow timely decisions regarding disclosure, and (ii) are
effective in all material respects to perform the functions for which they were
established. As of the date hereof, Company has no knowledge that would
reasonably cause it to believe that the evaluation to be conducted of the
effectiveness of Company’s disclosure controls and procedures for the most
recently ended fiscal quarter period will result in a finding that such
disclosure controls and procedures are ineffective for such quarter ended. Based
on the evaluation of Company’s and each Subsidiary’s disclosure controls and
procedures described above, Company is not aware of (1) any significant
deficiency in the design or operation of internal controls which could adversely
affect Company’s ability to record, process, summarize and report financial data
or any material weaknesses in internal controls or (2)



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep015.jpg]
15 any fraud, whether or not material, that involves management or other
employees who have a significant role in Company’s internal controls. Since the
most recent evaluation of Company’s disclosure controls and procedures described
above, there have been no significant changes in internal controls or in other
factors that could significantly affect internal controls. K. No Registration.
No person has the right to require Company or any of its Subsidiaries to
register any securities for sale under the Securities Act by reason of the
issuance and sale of the Subordinated Notes to be sold by Company hereunder. L.
Allowance for Loan Losses. The allowance for loan losses shown in the financial
statements of Company has been established in a manner consistent with past
practices and in accordance with applicable regulatory guidelines and, to the
best of Company’s knowledge, is adequate in all respects to provide for losses,
net of recoveries relating to loans previously charged off, on loans and leases
outstanding as of the date of such statements or reports. M. Representations and
Warranties Generally. The representations and warranties of Company set forth in
this Agreement are true and correct as of the date hereof and will be true and
correct as of the Closing Date and as otherwise specifically provided herein.
Any certificate signed by an officer of Company and delivered to the Purchasers
or to counsel for Purchasers shall be deemed to be a representation and warranty
by Company to the Purchasers as to the matters set forth therein. V. GENERAL
COVENANTS, CONDITIONS AND AGREEMENTS. Company hereby further covenants and
agrees with each Purchaser as follows: A. Compliance with Transaction Documents.
Company shall comply with, observe and timely perform each and every one of the
covenants, agreements and obligations under the Transaction Documents. B.
Compliance with Laws. 1. Generally. Company shall comply and cause Bank and each
other Subsidiary to comply with all applicable statutes, rules, regulations,
orders and restrictions in respect of the conduct of its business and the
ownership of its properties, except, in each case, where such noncompliance
would not reasonably be expected to have a Material Adverse Effect on Company.
2. Regulated Activities. Company shall not itself, nor shall it cause, permit or
allow Bank or any other Subsidiary (i) engage in any business or activity not
permitted by all applicable laws and regulations, except where such business or
activity would not reasonably be expected to have a Material Adverse Effect on
Company, Bank and/or such Subsidiary or (ii) make any loan or advance secured by
the capital stock of another bank or depository institution, or acquire the



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep016.jpg]
16 capital stock, assets or obligations of or any interest in another bank or
depository institution, in each case other than in accordance with applicable
laws and regulations and safe and sound banking practices. 3. Taxes. Company
shall and shall cause Bank and any other Subsidiary to promptly pay and
discharge all material taxes, assessments and other governmental charges imposed
upon Company, Bank or any other Subsidiary or upon the income, profits, or
property of Company or any Subsidiary and all claims for labor, material or
supplies which, if unpaid, might by law become a lien or charge upon the
property of Company, Bank or any other Subsidiary. Notwithstanding the
foregoing, none of Company, Bank or any other Subsidiary shall be required to
pay any such tax, assessment, charge or claim, so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and appropriate
reserves therefor shall be maintained on the books of Company, Bank and such
other Subsidiary. 4. Dividends, Payments, and Guarantees During Event of
Default. During the continuance of an Event of Default (as defined under the
Subordinated Notes) and except as required by any federal or state Governmental
Agency, Company agrees not to (a) declare or pay any dividends on, or redeem,
purchase, acquire or make a liquidation payment with respect to, any of its
capital stock; (b) make any payment of principal of, or interest or premium, if
any, on, or repay, repurchase or redeem any of Company’s debt that ranks equal
with or junior to the Subordinated Notes; or (c) make any payments under any
guarantee that ranks equal with or junior to the Subordinated Notes, other than
(i) any dividends or distributions in shares of, or options, warrants or rights
to subscribe for or purchase shares of, any class of Company’s common stock;
(ii) any declaration of a dividend in connection with the implementation of a
shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of Company’s capital stock or the
exchange or conversion of one class or series of Company’s capital stock for
another class or series of Company’s capital stock; (iv) the purchase of
fractional interests in shares of Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of Company’s common stock
related to the issuance of common stock or rights under any benefit plans for
Company’s directors, officers or employees or any of Company’s dividend
reinvestment plans. C. Absence of Control. It is the intent of the parties to
this Agreement that in no event shall Purchasers, by reason of any of the
Transaction Documents, be deemed to control, directly or indirectly, Company,
and Purchasers shall not exercise, or be deemed to exercise, directly or
indirectly, a controlling influence over the management or policies of Company.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep017.jpg]
17 D. Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, Company shall, at Company’s expense, cooperate
with Purchasers and otherwise reasonably assist Purchasers in satisfying the
market standards to which Purchasers customarily adhere or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transaction. Subject to any written
confidentiality obligation, all information regarding Company may be furnished,
without liability except in the case of gross negligence or willful misconduct,
to any Purchaser and to any Person reasonably deemed necessary by Purchaser in
connection with participation in such Secondary Market Transaction. All
documents, financial statements, appraisals and other data relevant to Company
or the Subordinated Notes may be retained by any such Person. E. Bloomberg.
Within 30 days after Closing, Company will utilize its commercially reasonable
efforts to have the Subordinated Notes identified on Bloomberg. VI.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS. Each Purchaser hereby
represents and warrants to Company, and covenants with Company, severally and
not jointly, as follows: A. Legal Power and Authority. It has all necessary
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. It is an
entity duly organized, validly existing and in good standing under the laws its
jurisdiction of organization. B. Authorization and Execution. The execution,
delivery and performance of this Agreement has been duly authorized by all
necessary action on the part of such Purchaser, and this Agreement is a legal,
valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. C. No Conflicts. Neither the execution, delivery or
performance of the Transaction Documents nor the consummation of any of the
transactions contemplated thereby will conflict with, violate, constitute a
breach of or a default (whether with or without the giving of notice or lapse of
time or both) under (i) its organizational documents, (ii) any agreement to
which it is party, (iii) any law applicable to it or (iv) any order, writ,
judgment, injunction, decree, determination or award binding upon or affecting
it , except, in the case of items (ii), (iii) or (iv), for such violations,
conflicts, breaches or



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep018.jpg]
18 defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on Purchaser and its Subsidiaries, taken as
a whole. D. Purchase for Investment. It is purchasing the Subordinated Note for
its own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same. It has
no present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for, or which is likely to compel, a
disposition of the Subordinated Notes in any manner. E. Institutional Accredited
Investor. It is and will be on the Closing Date an institutional “accredited
investor” as such term is defined in Rule 501(a) of Regulation D and as
contemplated by subsections (1), (2), (3) and (7) of Rule 501(a) of Regulation
D, and has no less than $5,000,000 in total assets. F. Financial and Business
Sophistication. It has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the prospective
investment in the Subordinated Notes. It has relied solely upon its own
knowledge of, and/or the advice of its own legal, financial or other advisors
with regard to, the legal, financial, tax and other considerations involved in
deciding to invest in the Subordinated Notes. G. Ability to Bear Economic Risk
of Investment. It recognizes that an investment in the Subordinated Notes
involves substantial risk. It has the ability to bear the economic risk of the
prospective investment in the Subordinated Notes, including the ability to hold
the Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of its investment in Company. H. Information. It
acknowledges that: (i) it is not being provided with the disclosures that would
be required if the offer and sale of the Subordinated Notes were registered
under the Securities Act, nor is it being provided with any offering circular or
prospectus prepared in connection with the offer and sale of the Subordinated
Notes; (ii) it has conducted its own examination of Company and the terms of the
Subordinated Notes to the extent it deems necessary to make its decision to
invest in the Subordinated Notes; and (iii) it has availed itself of publicly
available financial and other information concerning Company to the extent it
deems necessary to make its decision to purchase the Subordinated Notes. It has
reviewed the information set forth in Company’s SEC Reports and the exhibits and
schedules hereto. I. Access to Information. It acknowledges that it and its
advisors have been furnished with all materials relating to the business,
finances and operations of Company that have been requested of it or its
advisors and have been given the opportunity to ask questions of, and to receive
answers from, persons acting on behalf of Company concerning terms and
conditions of the transactions contemplated by this Agreement in order to make
an informed and voluntary decision to enter into this Agreement.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep019.jpg]
19 J. Investment Decision. It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other person or entity,
including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on Company’s
representations and warranties contained herein. It is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of Company, including, without limitation, the Placement
Agent, except for the express statements, representations and warranties of
Company made or contained in this Agreement. Furthermore, it acknowledges that
(i) the Placement Agent has not performed any due diligence review on behalf of
it and (ii) nothing in this Agreement or any other materials presented by or on
behalf of Company to it in connection with the purchase of the Subordinated
Notes constitutes legal, tax or investment advice. K. Private Placement; No
Registration; Restricted Legends. It understands and acknowledges that the
Subordinated Notes are being sold by Company without registration under the
Securities Act in reliance on the exemption from federal and state registration
set forth in, respectively, Rule 506(b) of Regulation D under Section 4(a)(2) of
the Securities Act and Section 18 of the Securities Act, or any state securities
laws, and accordingly, may be resold, pledged or otherwise transferred only if
exemptions from the Securities Act and applicable state securities laws are
available to it. It further acknowledges and agrees that all certificates or
other instruments representing the Subordinated Notes will bear the restrictive
legend set forth in the form of Subordinated Note. It further acknowledges its
primary responsibilities under the Securities Act and, accordingly, will not
sell or otherwise transfer the Subordinated Notes or any interest therein
without complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement. L. Placement Agent. It will purchase the Subordinated Note(s)
directly from Company and not from the Placement Agent and understands that
neither the Placement Agent nor any other broker or dealer has any obligation to
make a market in the Subordinated Notes. M. Tier 2 Capital. If all or any
portion of the Subordinated Notes ceases to be deemed to be Tier 2 Capital,
other than due to the limitation imposed on the capital treatment of
subordinated debt during the five (5) years immediately preceding the Maturity
Date of the Subordinated Notes, upon notification by Company to the Purchasers,
Company and the Purchasers will work together in good faith to execute and
deliver all agreements as reasonably necessary in order to restructure the
applicable portions of the obligations evidenced by the Subordinated Notes to
qualify as Tier 2 Capital; provided, however, that nothing contained in this
Agreement shall limit Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event, as described in the Subordinated Notes.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep020.jpg]
20 N. Accuracy of Representations. It understands that each of the Placement
Agent and Company will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and Company. O.
Representations and Warranties Generally. The representations and warranties of
Purchaser set forth in this Agreement are true and correct as of the date hereof
and will be true and correct as of the Closing Date and as otherwise
specifically provided herein. Any certificate signed by a duly authorized
representative of Purchaser and delivered to Company or to counsel for Company
shall be deemed to be a representation and warranty by Purchaser to Company as
to the matters set forth therein. VII. TERMINATION. Purchasers may terminate
this Agreement (i) at any time prior to the Closing Date by written notice
signed by all Purchasers to Company if Purchasers shall decline to purchase the
Subordinated Notes for any reason permitted by this Agreement or (ii) on the
Closing Date if any condition described in Section III.B is not fulfilled or
waived in writing by the Purchasers on or prior to the Closing Date. Any
termination pursuant to this Section shall be without liability on the part of
(a) Company to Purchasers or (b) Purchasers to Company. VIII. MISCELLANEOUS. A.
Prohibition on Assignment by Company. Company may not assign, transfer or
delegate any of its rights or obligations under this Agreement or the
Subordinated Notes without the prior written consent of Purchasers. B. Time of
the Essence. Time is of the essence of this Agreement. C. Waiver or Amendment.
No waiver or amendment of any term, provision, condition, covenant or agreement
herein or in the Subordinated Notes shall be effective except with the consent
of the holders of not less than more than fifty percent (50%) in aggregate
principal amount (excluding any Subordinated Notes held by Company or any of its
Affiliates) of the Subordinated Notes at the time outstanding; provided,
however, that without the consent of each holder of an affected Subordinated
Note, no such amendment or waiver may: (i) reduce the principal amount of the
Subordinated Note; (ii) reduce the rate of or change the time for payment of
interest on any Subordinated Note; (iii) extend the maturity of any Subordinated
Note; (iv) change the currency in which payment of the obligations of Company
under this Agreement and the Subordinated Notes are to be made; (v) lower the
percentage of aggregate principal amount of outstanding Subordinated Notes
required to approve any amendment of this Agreement or the Subordinated Notes;
(vi) make any changes to Section 6 (Failure to Make a Payment) of the
Subordinated Notes that adversely affects the rights of any holder of a
Subordinated Note; or (vii) disproportionately affect the rights of any of the
holders of the then



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep021.jpg]
21 outstanding Subordinated Notes under this Agreement and the Subordinated
Notes. Notwithstanding the foregoing, Company may amend or supplement the
Subordinated Notes without the consent of the holders of the Subordinated Notes
to cure any ambiguity, defect or inconsistency or to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes, or to make any change that does not adversely affect the rights of any
holder of any of the Subordinated Notes. No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.
No notice or demand on Company in any case shall, in itself, entitle Company to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Purchasers to any other or further
action in any circumstances without notice or demand. No consent or waiver,
expressed or implied, by the Purchasers to or of any breach or default by
Company in the performance of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance of the same or any other obligations of Company hereunder. Failure
on the part of the Purchasers to complain of any acts or failure to act or to
declare an Event of Default, irrespective of how long such failure continues,
shall not constitute a waiver by the Purchasers of their rights hereunder or
impair any rights, powers or remedies on account of any breach or default by
Company. D. Severability. Any provision of this Agreement which is unenforceable
or invalid or contrary to law, or the inclusion of which would adversely affect
the validity, legality or enforcement of this Agreement, shall be of no effect
and, in such case, all the remaining terms and provisions of this Agreement
shall subsist and be fully effective according to the tenor of this Agreement
the same as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
E. Notices. Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed: if
to Company: Camden National Corporation 2 Elm Street Camden, Maine 04843



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep022.jpg]
22 Attention: Gregory A. Dufour, President and Chief Executive Officer Email:
gdufour@camdennational.com with a copy to: Goodwin Procter LLP Exchange Place 53
State Street Boston, Massachusetts 02109 Attention: William P. Mayer, Esq.
Samantha M. Kirby Email: wmayer@goodwinprocter.com skirby@goodwinprocter.com if
to Purchasers: To the address indicated on such Purchaser’s signature page. or
to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested). F. Successors
and Assigns. This Agreement shall inure to the benefit of the parties and their
respective heirs, legal representatives, successors and assigns; except that,
unless a Purchaser consents in writing, no assignment made by Company in
violation of this Agreement shall be effective or confer any rights on any
purported assignee of Company. The term “successors and assigns” will not
include a purchaser of any of the Subordinated Notes from any Purchaser merely
because of such purchase. G. No Joint Venture. Nothing contained herein or in
any document executed pursuant hereto and no action or inaction whatsoever on
the part of a Purchaser, shall be deemed to make a Purchaser a partner or joint
venturer with Company. H. Documentation. All documents and other matters
required by any of the provisions of this Agreement to be submitted or furnished
to a Purchaser shall be in form and substance satisfactory to such Purchaser. I.
Entire Agreement. This Agreement and the Subordinated Notes along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep023.jpg]
23 this Agreement, has relied upon any representation, warranty, covenant,
condition or other term that is not set forth in this Agreement or in the
Subordinated Notes. J. Choice of Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to its laws or principles of conflict of laws that would result in the
application of the laws of another jurisdiction. Nothing herein shall be deemed
to limit any rights, powers or privileges which a Purchaser may have pursuant to
any law of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing. K. No Third Party Beneficiary. This
Agreement is made for the sole benefit of Company and the Purchasers, and no
other person shall be deemed to have any privity of contract hereunder nor any
right to rely hereon to any extent or for any purpose whatsoever, nor shall any
other person have any right of action of any kind hereon or be deemed to be a
third party beneficiary hereunder; provided, that the Placement Agent may rely
on the representations and warranties contained herein and any certificates or
other documents delivered in connection with the Closing to the same extent as
if it were a party to this Agreement. L. Legal Tender of United States. All
payments hereunder shall be made in coin or currency which at the time of
payment is legal tender in the United States of America for public and private
debts. M. Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
N. Knowledge; Discretion. All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep024.jpg]
24 O. Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASERS. THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES FURTHER
ACKNOWLEDGE THAT (i) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND (iii)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN. P. Expenses. Except as otherwise provided in this
Agreement, each of the parties will bear and pay all other costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
pursuant to this Agreement. Q. Survival. Each of the representations and
warranties set forth in this Agreement shall survive the consummation of the
transactions contemplated hereby for a period of one year after the date hereof.
Except as otherwise provided herein, all covenants and agreements contained
herein shall survive until, by their respective terms, they are no longer
operative. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep025.jpg]
[Company Signature Page to Subordinated Note Purchase Agreement] IN WITNESS
WHEREOF, Company has caused this Subordinated Note Purchase Agreement to be
executed by its duly authorized representative as of the date first above
written. COMPANY: Camden National Corporation By: Name: Gregory A. Dufour Title:
President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep026.jpg]
[Purchaser Signature Page to Subordinated Note Purchase Agreement] IN WITNESS
WHEREOF, the Purchaser has caused this Subordinated Note Purchase Agreement to
be executed by its duly authorized representative as of the date first above
written. PURCHASER: [INSERT PURCHASER’S NAME] By: Name: [●] Title: [●] Address
of Purchaser: [●] Principal Amount of Purchased Subordinated Note: $[●]



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep027.jpg]
EXHIBIT A FORM OF SUBORDINATED NOTE



--------------------------------------------------------------------------------



 
[updatedsubordinatednotep028.jpg]
EXHIBIT B OPINION OF COUNSEL 1. Company is organized, validly existing, and in
good standing as a corporation under the laws of the State of Maine. Company has
the corporate power and authority to carry on its business and to own, lease,
and operate its properties and assets as described in Company’s SEC Reports. 2.
The Bank is validly existing as a national bank and in good standing under the
laws of the United States. The Bank has the corporate power to own its
properties and conduct its business as described in Company’s SEC Reports. 3.
Company has the corporate power and authority to execute, deliver, and perform
its obligations under the Transaction Documents to which it is a party and to
consummate the transactions contemplated by the Agreement. 4. The Agreement has
been duly and validly authorized, executed, and delivered by Company. 5. The
Subordinated Notes have been duly authorized and executed by Company and when
issued and delivered to and paid for by the Purchasers in accordance with the
terms of the Agreement, will constitute valid and binding obligations of
Company, enforceable against Company in accordance with their terms. 6. Assuming
(a) the accuracy of the representations and warranties and compliance with the
covenants and agreements of the Purchasers contained in the Agreement and (b)
compliance with the offering and transfer restrictions described in the
Agreement and the Subordinated Notes, the sale of the Subordinated Notes to the
Purchasers under the Agreement in the manner contemplated by the Agreement is
not required to be registered under the Securities Act of 1933, as amended, it
being understood that no opinion is expressed as to any reoffer or resale of any
such Notes.



--------------------------------------------------------------------------------



 